September 03, 2004


Mr. B. Prater Monning III
Monning & Wynne, L.L.P.
1901 N. Akard Street
Dallas, TX 75201-2305

Mr. David L. Patterson
Godwin & Gruber, L.L.P.
1201 Elm Street, Suite 1700
Dallas, TX 75270
Mr. Michael P. Lynn
Lynn Tillotson & Pinker, LLP
750 North St. Paul Street,  Suite 1400
Dallas, TX 75201

Mr. David L. Patterson
Godwin & Gruber, L.L.P.
1201 Elm Street, Suite 1700
Dallas, TX 75270

RE:   Case Number:  02-0218
      Court of Appeals Number:  05-98-01775-CV
      Trial Court Number:  97-03538-A

Style:      HARRY J. JOE AND JENKENS & GILCHRIST, A PROFESSIONAL
      CORPORATION
      v.
      TWO THIRTY-NINE JOINT VENTURE

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |